Citation Nr: 0823239	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-24 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD) 
based on personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
January 1979.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  As 
support for her claim, the veteran testified at a hearing at 
the RO in September 2007 before the undersigned judge (Travel 
Board hearing).

The Board remanded this case in January 2008 for further 
development.  


FINDINGS OF FACT

1.  The veteran has been diagnosed as having PTSD at least 
partially the result of sexual and physical assaults and 
harassment during her military service.

2.  There also is some credible supporting evidence that 
these alleged events (stressors) occurred, to support this 
diagnosis and its relationship to her military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting the claim, there is 
no need to discuss in detail whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.

Governing Laws and Regulations

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

The veteran's PTSD claim is predicated on allegations of 
sexual assaults, sexual harassment, and physical assaults 
while she was in the military.  Because personal assault is 
an extremely personal and sensitive issue, many incidents are 
not officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor.  In such 
situations, it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  The victims of such trauma may not necessarily 
report the full circumstances of the trauma for many years 
after the trauma.  Thus, when a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3); 
see also Patton v. West, 12 Vet. App. 272, 277 (1999).  
             
Examples of such evidence include, but are not limited 
to: records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  
          
Further, corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  
 
The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (veteran alleged that his sergeant kicked him down 
a set of stairs).  Moreover, VA itself has defined personal 
assault very broadly to include an event of human design that 
threatens or inflicts harm.  Examples of personal assault 
include rape, physical assault, domestic battery, robbery, 
mugging, stalking, and harassment.  See VA Adjudication 
Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, 
Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, 
Section D, part 17(a), (c) (Dec. 13, 2005).  
            
Here, medical professional have interpreted the evidence of 
record to confirm the occurrence of in-service sexual 
assaults and harassments.  Medical opinions in cases of 
personal assault for PTSD are exceptions to the general rule 
- as, for example, announced in Moreau v. Brown, 9 Vet. App. 
389, 396 (1996), that an opinion by a medical professional 
based on a post-service examination cannot be used to 
establish the occurrence of a stressor.  38 C.F.R. 
§ 3.304(f)(3); Patton v. West, 12 Vet. App. 272, 280 (1999).  
See also VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 
1 ,2006).  

Analysis 

The veteran contends that she currently has PTSD that is the 
result of sexual and physical assaults, as well as emotional 
harassment, during her service with the Air Force from 
October 1977 to January 1979.  Specifically, over the course 
of the appeal, she has detailed several specific instances of 
sexual assaults by supervisors.  She also describes physical 
and emotional abuse from male supervisors and fellow service 
members.  She alleges that although she did formally report 
the assaults during service, she was ignored when she 
mentioned it to immediate supervisors, she requested a base 
transfer, her work performance deteriorated, and she suffered 
from weight management issues as a result of stress related 
to the assaults.  She subsequently alleges she developed PTSD 
over the years due to these in-service assaults.  See 
veteran's claim and stressor statement dated in March 2003; 
stressor statement dated in August 2005; and Board hearing 
testimony dated in September 2007. 

Initially, VA treatment records dated from 2003 to 2007 
reveal that the veteran has been diagnosed as having PTSD due 
to her alleged sexual assaults and harassment during service.  
Consequently, the veteran clearly has a current diagnosis of 
PTSD for which she receives treatment and medication.   The 
remaining question is whether there is credible supporting 
evidence that the alleged in-service stressors actually 
occurred.  38 C.F.R. § 3.304(f)(3).  

In this regard, there is only minimal evidence in the 
veteran's service medical records (SMRs) and service 
personnel records (SPRS) showing corroboration of the 
veteran's allegations, although this is not unusual in cases 
involving PTSD by way of personal assault.  The veteran was 
treated for condyloma in the perianal area during service in 
August 1978.  There is also a June 1978 note indicating she 
was seen by a mental health professional while in service.  
Additional SMRs and private medical records submitted by the 
veteran show that she had a history of weight increase both 
during and after service.  The veteran contends all of these 
facts reflect behavioral, social, and medical changes 
following the claimed assaults.  However, her personnel 
evaluations in her SPRs are overwhelmingly positive despite 
the veteran's contention that her performance deteriorated as 
service progressed.  

In any event, there is no specific information suggesting the 
veteran was not present during the alleged incidents.  
Concerning this, a stressor need not be corroborated in every 
detail.  Pentecost, 16 Vet. App. at 128.  Overall, the Board 
accepts that there is limited corroboration of at least some 
of the allegations of sexual assaults and harassment as 
described by the veteran.  The Board notes that it is not 
required that the evidence of record specifically prove that 
all the alleged events occurred.  All that is required is 
that sufficient circumstantial evidence exists that some of 
the stressors have a basis in fact.      

However, the most important factor in this case is that three 
separate medical professionals, including two VA examiners, 
interpreted the evidence of record to confirm the occurrence 
of in-service sexual assaults and harassments.  Again, 
medical opinions in cases of personal assault for PTSD are 
exceptions to the general rule - as, for example, announced 
in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), that an 
opinion by a medical professional based on a post-service 
examination cannot be used to establish the occurrence of a 
stressor.  38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. 
App. 272, 280 (1999).  See also VA Adjudication Procedure 
Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, 
part 30(b), (c), (e) (Aug. 1 ,2006).  

In this regard, the August 2005 VA psychiatric examiner 
related the veteran's current PTSD to her in-service sexual 
assaults which he believed credible.  In addition, the 
veteran has submitted a September 2007 opinion from a VA 
psychiatric nurse who has treated the veteran since 2004.  
This nurse also indicated it was her opinion the veteran's 
allegations were credible.  Finally, in light of these 
opinions, the Board requested a VA examination and opinion 
based on a review of the claims file to include the veteran's 
SMRs and SPRs to confirm whether there is sufficient 
corroboration of the veteran's alleged sexual and physical 
trauma during service.  Significantly, a February 2008 VA 
psychiatric examiner opined that based on a review of all the 
relevant evidence of record, it was "at least as likely as 
not" the veteran has PTSD from sexual trauma during her 
military service.  The examiner emphasized the fact the 
veteran's reports of her assaults were basically ignored 
during service created "an extremely traumatic conflict" 
for the veteran.  
  
The February 2008 VA examiner and earlier VA treatment 
records as well as private treatment records from 1998 to 
2003 note some pre-service symptomatology of PTSD, evidenced 
by the veteran's reported history of physical and emotional 
abuse prior to service.  The February 2008 VA examiner opined 
that these factors only suggest "possible" pre-military 
psychopathology.  In this regard, a diagnosis that the 
veteran was "possibly" suffering from a disorder is deemed 
speculative.  See Morris v. West, 13 Vet. App. 94, 97 (1999).  
In addition, as there is no actual medical evidence 
reflecting treatment for PTSD prior to service, the Board 
does not believe that an aggravation analysis of a 
preexisting psychosis is warranted in this case; in any 
event, it would be of no benefit to the veteran.

So giving her the benefit of the doubt, certain elements of 
her alleged in-service stressors are sufficiently 
corroborated; thus, service connection for PTSD is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This decision does 
not in any way suggest that all of her present psychiatric 
impairments, including some of her PTSD symptoms, are related 
to her military service.  As noted above, there is at least 
some evidence suggesting that a part of the veteran's 
psychiatric problems are related to pre-service emotional and 
physical abuse.  But that notwithstanding, the precise nature 
and extent of his now service-connected PTSD is not before 
the Board at this time.  Only when the RO rates the PTSD will 
this become a pertinent consideration.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


